ACCEPTED
                                                                                       06-14-00241-CR
                                                                             SIXTH COURT OF APPEALS
                                                                                  TEXARKANA, TEXAS
                                                                                 12/30/2014 4:16:26 PM
                                                                                       DEBBIE AUTREY
                                                                                                CLERK

                                 NO. CR-02184

STATE OF TEXAS,                         §         IN THE 102ND DISTRICT
                                                                  FILED IN
                         Plaintiff      §                  6th COURT OF APPEALS
                                        §                    TEXARKANA, TEXAS
VS.                                     §         COURT OF 12/30/2014 4:16:26 PM
                                        §                       DEBBIE AUTREY
KELLY WAYNE LAMON,                      §                           Clerk
                         Defendant      §         RED RIVER COUNTY, TEXAS

                       DEFENDANT'S NOTICE OF APPEAL

      Pursuant to Texas Rule of Appellate Procedure 25.2, Defendant, Kelly

Wayne Lamon, gives notice of his desire to appeal from the Judgment and

resulting sentence (and all orders leading thereto) on December 17, 2014, in cause

number CR-02184, The State of Texas v. Kelly Wayne Lamon, in the 102nd District

Court of Red River County, Texas to the Sixth District Court of Appeals in

Texarkana, Texas.




                                      Respectfully Submitted,

                                      Miller, James, Miller & Hornsby, L.L.P.

                                      By:________________________________
                                         Troy Hornsby
                                         Texas State Bar Number 00790919

                                      1725 Galleria Oaks Drive
                                      Texarkana, Texas 75503
                                      troy.hornsby@gmail.com
                                      903.794.2711, f. 903.792.1276

                                      Attorney for Defendant/Appellant
                                      Kelly Wayne Lamon
                            CERTIFICATE OF SERVICE

This is to certify that on December 30, 2014 a true and correct copy of the above and
foregoing Defendant’s Notice of Appeal has been forwarded by U.S. mail on all
counsel of record and other interested parties listed below:

Appellant                                    Defendant’s Trial Attorney
Kelly Wayne Lamon                            Dave Turner, Jr.
Red River County Jail                        1116 Lamar Avenue
500 N. Cedar Street                          Paris, Texas 75460-4682
Clarksville, Texas 75426
                                             Defendant’s Trial Attorney
Trial Court Judge                            Clerk of 6th District Court of
Hon. Bobby Lockhart                          Appeals
102nd District Judge                         Ms. Debbie Autrey
Bi-State Justice Building                    Clerk, Sixth District Court of Appeals
100 N. Stateline Avenue                      Bi-State Justice Building
Texarkana, Texas 75501                       100 N. Stateline Ave.
                                             Texarkana, Texas 75501
State’s Attorney
Val Varley
Red River County District Attorney
400 N. Walnut Street
Clarksville, Texas 75426


                                             _____________________________
                                             Troy Hornsby